UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 96-2090



PAUL K. GUNDOTRA; RITA GUNDOTRA,

                                           Petitioners - Appellants,

          and


PKG    FOUNDATION    CORPORATION;       TRADING
INTERNATIONAL MARKETS CORPORATION,

                                                        Petitioners,

          versus


INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. Nos. 93-21652,
93-21653, 93-21654)


Submitted:   May 26, 1998                   Decided:   June 18, 1998


Before ERVIN and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Paul K. Gundotra, Rita Gundotra, Petitioners Pro Se.        Gilbert
Steven Rothenberg, Gary R. Allen, David English Carmack, Janet A.
Bradley, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Paul K. and Rita Gundotra appeal from the tax court’s final

decision upholding the Commissioner’s determination of a deficiency

and addition to tax pursuant to 26 U.S.C. § 6662 with respect to

their 1989 federal income tax liability. We have reviewed the

record and the tax court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the tax court. Gundotra

v. Internal Revenue, Tax Ct. No. 93-21652 (U.S. Tax Ct., Oct. 24,

1995). We dispense with   oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2